 In the Matter of AMERICAN OPTICAL COMPANYandUNITED OPTICALWORKERS UNION,LOCAL No. 853, C. I.O.Case No. R-2550.-Decided June10, 1941Jurisdiction:optical equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit ; refusal to accord union recognition until it iscertified by the Board : election necessary.Unit Appropriate for CollectiveBargaining:optical shop workers, excludingstockmen, messengers, clerical, maintenance, and supervisory employees.Mr. S. G. Lippman,of Chicago, Ill., for the Union.Mr. Otto Jaburek,of Chicago, Ill., for the Company.Mr. Charles W. Schnzeider,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 7, 1941, United Optical Workers Union, Local No. 853,affiliated with the Congress of Industrial Organizations, herein calledthe Union, filed a petition with the Regional Director of the Thir-teenth Region (Chicago, Illinois) alleging that a question affectingcommerce had arisen concerning the representation of employees ofAmerican Optical Company, Chicago, Illinois, herein called the Com-pany, and requesting an investigation and certification of repre-Act, 49 Stat. 449, herein called the Act.OILApril 30, 1941, theNational Labor Relations Board, herein called the Board, actingPursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On May 2, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on May 12, 1941, at Chicago,32 N. L. R. B., No. 93.455 456DECISIONSOF NATIONALLA130R RELATIONS BOARDIllinois, before Stephen M. Reynolds, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner .and finds thatno prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Optical Company is a Massachusetts or business trusthaving its principal offices in Southbridge, Massachusetts. It is en-gaged in the business of filling optical prescriptions and manufactur-ing optical and lens equipment. In connection with its manufactureof equipment, it operates two factories-one at Southbridge, Massa-chusetts, and one in Buffalo, New York. In connection with its opti-cal business, it maintains 240 branch offices throughout the country.These branch offices fill optical prescriptions and act as sales outletsfor the selling of optical equipment.No instruments are manufac-tured in the branch offices.The unit involved in this case is theChicago branch office.The chief raw materials used at Chicago areglass and metal for spectacle frames. 1111940 the Chicago office boughtraw materials to the value of $200,000, 90 per cent coming fromsources outside the State of Illinois.During the same period, theCompany's sales at the Chicago office were approximately $600,000.About 40 per cent of the products sold ware shipped by the Chicagooffice to points outside the State of Illinois.-H. THE ORGANIZATION INVOLVEDUnited Optical Workers Union, Local No. 853, is a labor organi-zation affiliated with the Congress of Industrial Organizations, admit-ting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn April 7, 1941, the Union notified the Company that it had beendesignated as the bargaining agent for a majority of the employees ofthe Company in the alleged appropriate unit.Negotiations lookingtoward a consent election were undertaken but were terminated whenthe parties were unableto agree asto the appropriate unit.The AMERICANOPTICAL COMPANY457Company thereupon refused to recognize the Union as the statutoryrepresentative of its employees until the Union had been certified bythe Board.The Trial Examiner stated that the Union had submittedevidence showing that it represents a substantial number of employeesin the unit which is alleged to be appropriate.'We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe emit desired by the Union consists of all optical shop employeesexcluding stockmen, messengers, clerical and maintenance employees,and supervisory employees.This unit is satisfactory to the Companywith the exception of five employees whom the Company wishes toinclude in the unit on the ground that they are optical workers, butwhom the Union wishes to exclude.We shall consider the disputedindividuals separately.Raymond, _VeMahonis listed on the pay roll as a maintenanceemployee and lens hardener.The Union alleges that McMahon'sduties are substantially maintenance in character.However, 60 percent of McMahon's time is devoted to lens hardening, that is, thetreating of lenses to withstand abnormal shocks.Since this is pro-duction work, McMahon will be included in the appropriate unit.-Edward Zdziarekis a lap cutter.The lap cutter in an optical shopcuts metal dies called "laps" which are used as forms for the abrasionof rough glass into lenses of the proper curvature.The work ofabrading the rough glass against the lap is done by the surface grinder,who is conceded to be an optical worker. It appears that ordinarilylap cutting and surface grinding are performed by the same indi-vidual.In the instant case, however, the volume of business of theshop is great enough to warrant the utilization of Zdziarek exclu-1The Trial Examiner stated that the Union submitted 27 undated membership cards, allbearing apparently genuine signatures,18 of which bore names of persons on the Company'spay roll for the week ending May 3, 1941.There are approximately 38 employees in theunit hereinafter found to be appropriate. 458DECISIONSOF NATIONAL LABORRELATIONS BOARDsively on lap cutting.We find that Zdziarek is engaged in produc-tion work.We will include him in the unit.John Donovanis an edger and inspector.He bevels the edges ofthe lenses,mounts the lenses in the frames,and inspects the finishedproduct for conformance to optical standards and the optical pre-scription.Ordinarily,this would warrant his inclusion in the unit.However, Donovan also performs supervisory duties in the absence ofthe superintendent.Accordingly,we shall exclude him from the unit.Alfred P.HofmannandWilliam Rosenbaumare engaged exclu-sively in the maintenance of the machineswith whichthe opticalemployees work.The Company desires their inclusion in the uniton the ground that the optical and maintenance work are closely re-lated.However, the maintenance men are not eligible for member-ship in the Union.Two other organizations,the United,Electrical,Radio and Machine Workers Union,and the International Associa-tion of Machinists,admit them to membership.The Board has oftenfound a unit composed only of production employees to be appropri-ate.We will exclude the maintenance employees from the unit.We find that all optical shop workers,excluding stockmen, mes-sengers, clerical,maintenance,and supervisory employees,constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to the employees of the Company the full bene-fit of their right to self-organization and to collective bargaining andotherwise effectuate the policiesof the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Union requests that only persons employed on the date it filedits petition be eligible to vote, on the ground that changes in the Com-pany's pay roll since that date may have adected its majority status.The Company desires that a current pay roll be used to determine:eligibility to vote.It stated that it does not anticipate any substantialchanges in personnel.We shall follow our usual practice and directthat the employees of the Company eligible to vote in the election shallbe those in the appropriate unit employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to such limitations and additions as are set forth in theDirection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following: AMERICAN OPTICAL COMPANYCONCLUSIONS of LAW459-1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Optical Company, Chicago, Illi-nois, within the meaning of Section 9 (c) and Section.2 (6) and, (7)of the Act.2.All optical,shop workers of, the Company,, excluding stockmen,messengers, clerical, maintenance, and supervisory employees, con-stitute a unit appropriate for' the purposes' of collective barg finingwithin the nieanilig of, Section 9 (b) of, the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant 'to Article III, Section' 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the, purposes of collective bargainingwith 'American Optical Company, Chicago, Illinois, an election bysecret' ballot shall be"conducted as'early as possible, but not later thanthirty (30) days froin,the date of this Direction of Election, under thedirection and supervision of the Regional Director for-the ThirteenthRegion, acting in this matter as agent for the National Labor RelationsBoard; and subject to Article III, Section 9, of said Rules and Regula-tions, among all optical shop workers 'of the American Optical Com-pany, Chicago, Illinois, who were employed by it during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or 'in the active military service or trainingof the United States or temporarily laid off, but excluding stockmen,messengers, clerical,maintenance, and supervisory employees, andemployees who have since quit or been discharged for cause, toa de-termine whether or not they desire to be represented by United OpticalWorkers Union, Local No. 853,1affiliated with the Congress of Indus-trial Organizations, for the purposes of collective bargaining.